  Case 15-30150         Doc 35     Filed 10/18/18 Entered 10/18/18 08:53:00              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-30150
         SHEMEKIA Y GLOVER

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/02/2015.

         2) The plan was confirmed on 11/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/15/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/07/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,150.00.

         10) Amount of unsecured claims discharged without payment: $36,946.79.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-30150       Doc 35       Filed 10/18/18 Entered 10/18/18 08:53:00                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $6,250.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $6,250.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,983.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $283.50
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,266.50

Attorney fees paid and disclosed by debtor:                  $17.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE                     Unsecured          17.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         660.00        655.00          655.00        127.07        0.00
COMENITY CAPITAL BANK           Unsecured            NA         365.00          365.00          70.81       0.00
Convergent Outsourcing, Inc     Unsecured         297.17           NA              NA            0.00       0.00
CREDIT BUREAU CENTRE            Unsecured      1,031.35            NA              NA            0.00       0.00
GINNYS                          Unsecured         476.56        476.56          476.56          92.45       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         585.00        585.94          585.94        113.67        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      1,011.00         986.41          986.41        191.36        0.00
MASON                           Unsecured            NA         252.00          252.00          48.89       0.00
MASSEYS                         Unsecured            NA         441.22          441.22          85.60       0.00
MERRICK BANK                    Unsecured      1,212.00         796.99          796.99        154.61        0.00
MID AMERICA BANK                Unsecured         516.00           NA              NA            0.00       0.00
MIDLAND FUNDING                 Unsecured      1,735.00       1,735.03        1,735.03        336.59        0.00
PRA RECEIVABLES MGMT            Unsecured         604.00        604.05          604.05        117.18        0.00
QUANTUM3 GROUP LLC              Unsecured         726.00        726.74          726.74        140.98        0.00
QUANTUM3 GROUP LLC              Unsecured         360.00          0.00          360.00          69.84       0.00
QUANTUM3 GROUP LLC              Unsecured         165.00        145.00          145.00          28.13       0.00
QUANTUM3 GROUP LLC              Unsecured         432.00        496.91          496.91          96.40       0.00
QUANTUM3 GROUP LLC              Secured              NA         360.00          360.00           0.00       0.00
SEVENTH AVENUE                  Unsecured         492.45        492.45          492.45          95.53       0.00
SEVENTH AVENUE                  Unsecured         450.00           NA              NA            0.00       0.00
Shopnow Pay Plan                Unsecured         208.34           NA              NA            0.00       0.00
STONEBERRY                      Unsecured            NA         580.13          580.13        112.54        0.00
TD BANK USA                     Unsecured         525.00        525.00          525.00        101.85        0.00
US BANK                         Unsecured      1,000.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET            Unsecured          89.00          0.00            0.00           0.00       0.00
US DEPT OF ED NELNET            Unsecured      5,000.00           0.00            0.00           0.00       0.00
US DEPT OF EDUCATION/NELNET     Unsecured      3,500.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET     Unsecured      1,750.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET     Unsecured      1,222.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET     Unsecured         476.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-30150       Doc 35     Filed 10/18/18 Entered 10/18/18 08:53:00                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim        Claim        Claim         Principal       Int.
Name                             Class    Scheduled     Asserted     Allowed          Paid          Paid
US DEPT OF EDUCATION/NELNET   Unsecured      1,192.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      4,427.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      4,500.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      4,619.00           NA             NA           0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      3,500.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal                 Interest
                                                        Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                 $0.00               $0.00
      Mortgage Arrearage                                  $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
      All Other Secured                                 $360.00                 $0.00               $0.00
TOTAL SECURED:                                          $360.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                 $0.00               $0.00
       Domestic Support Ongoing                           $0.00                 $0.00               $0.00
       All Other Priority                                 $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $10,224.43          $1,983.50                   $0.00


Disbursements:

       Expenses of Administration                          $4,266.50
       Disbursements to Creditors                          $1,983.50

TOTAL DISBURSEMENTS :                                                                       $6,250.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-30150         Doc 35      Filed 10/18/18 Entered 10/18/18 08:53:00                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/18/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
